COURT OF COMMON PLEAS
FOR THE STATE OF DELAWARE
KENT COUNTY COURTHOUSE
414 FEDERAL STREET
DOVER, DELAWARE 19901
PHONE: (302)735-3910

CHARLES W. WELCH, III

JUDGE
December 6, 2019
Ms. Claire Montanaro Lisa Whitelock, Esq.
117 Cherry Street Deputy Attorney General
Collingdale, PA 19023 Department of Justice

102 W. Water St.
Dover, DE 19901

RE: State v. Claire Montanaro
Case No. 1908004640

Order Denying Appeal from Justice of the Peace Court Following Criminal
Conviction

Dear Ms. Montanaro and Ms. Whitelock:

The Court is in receipt of the notice of an appeal from the Justice of the Peace Court that
has been filed by the defendant, Claire Montanaro, for the above-referenced matter. The
defendant was convicted of driving in excess of 25 miles per hour in a residential district in
violation of 21 Del. C § 4169(a)(2) in the Justice of the Peace Court on October 28, 2019, and
sentenced to pay a fine of $86. The defendant’s notice of appeal was filed with the Court of
Common Pleas on November 7, 2019. It is the Court’s understanding that the Justice of the
Peace Court, sua sponte, re-opened the case on November 12, 2019, in the interest of justice.
Therefore, the appeal to this Court is moot. Furthermore, after a careful review, the defendant’s

appeal is dismissed for lack of jurisdiction.
Pursuant to 21 Del. C. § 708(b), a person convicted of a driving offense under Title 21 of
the Delaware Code shall have the right to appeal the decision of a Justice of the Peace Court to
the Court of Common Pleas only in those cases in which the sentence imposed was
imprisonment, or a fine exceeding $100.' Likewise, a person seeking such an appeal must give
notice to the Justice of the Peace Court before whom such person was convicted within 15 days
from the time of the conviction.”

In this case, the defendant was sentenced to pay a fine in the amount of $86. This amount
falls short of the $100 threshold imposed by 21 Del. C. § 708(b). Likewise, the defendant failed
to file an appeal with the Justice of the Peace Court before whom she was convicted within 15

days from the time of conviction. Therefore, the defendant’s appeal must be dismissed.

IT IS SO ORDERED
Sincerely, |
Charles W. Welch, III
CWW:mek

 

121 Del. C. § 708(b) (emphasis added).
2 Id., see also Ct. Com. Pls. Crim. R. 39(a).